          Case 3:94-cr-00380-JO         Document 73       Filed 10/30/20     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



  UNITED STATES OF AMERICA,                            Case No. 3:94-cr-00380-JO

                                    Plaintiff,
                                                       ORDER GRANTING MOTION TO
                       v.                              REDUCE SENTENCE

  ALAN LAWRENCE SHELBY,

                                  Defendant.

Jones, Judge:

       This matter is before the Court on the parties' joint motion to reduce sentence pursuant to

18 U.S.C. § 3582(c)(l)(A)(i). Based on the filings to date and the agreement of the parties, and

after full consideration of the relevant factors under 18 U.S.C. § 3553(a), the Court finds that

extraordinary and compelling reasons warrant a reduction of defendant's sentence on Count 1 to

85 months, with all other terms and provisions of the second amended judgment remaining

unchanged, including the three-year term of supervised release and the requirement that the

defendant must reside at and participate in the program of a residential reentry center for not more

than 120 days, to be released at the direction of the probation officer. The Court concludes that the

defendant's release pursuant to this order will not pose a danger to any other person or the

Page 1 ORDER GRANTING MOTION TO REDUCE SENTENCE
        Case 3:94-cr-00380-JO           Document 73        Filed 10/30/20   Page 2 of 2




community. This sentence reduction is consistent with the currently applicable U.S. Sentencing

Commission policy statements.

       The Court therefore GRANTS the Joint Motion to Reduce Sentence.

       IT IS HEREBY ORDERED that an amended judgment and commitment order shall be

prepared and entered forthwith in accordance with this decision. The amended judgment shall not

become effective until ten days after it is entered on the docket.

       Dated this     '30-< day of October, 2020.



                                              Hon. Rqbe1;J,!Jones
                                              Senior Nnited States District Court Judge




Page 2 ORDER GRANTING MOTION TO REDUCE SENTENCE
